Judge Pease:
I concur generally in the opinion expressed by Judge Hitchcock. But the case may be viewed in two aspects in which it is; not presented, both of which I conceive of some importance.
Although the bank notes that formed, at one time, the circulating medium of Cincinnati and other sections of the state were-depreciated in market, the legal obligation, on the part of the banks that issued them, to pay their full numerical value, was not depre~ dated. In this respect the case differs materially from a contract to pay or deliver other articles of personal property. When such is the contract the party who is to receive the property, if he receive it, can get no more for it in money than it will bring in-market ; and when not delivered, if he bring a suit he can recover a judgment for no ^greater sum than its market value at the time it should have been delivered. This market value is the rule of damages. Where the creditor receives of his debtor bank notes, he need not, unless he prefers it, resort to their market value for any purpose. He is not obliged to accept of law or of justice as either may be dealt out to him at a broker’s shop. He may resort to a court of justice, and there he can obtain judgment against the bank that issued the notes, for their numerical amount, without regard to their market value. The' ability of the bank to pay has nothing to do with the sum for which judgment must be rendered.
Market price is a proper rule of damages in those cases where, if the article be received, it can, by no possible means, bo converted into money, except through the medium of the market. But where the law will convert it into a judgment for a certain amount, that amount ought to be the rule of damages, when the article is not delivered. The market price has no bearing on the subject. The sum specified on the lace of the notes determines-the amount for which judgment must be rendered against the-bank.
There is, I conceive, no analogy between the case of depreciated, bank notes and the depreciated continental currency. The conti-. *213nental bills were issued by the government, against which payment could not be coerced by judicial process. An effective judgment could not be obtained against any one for their numerical value. In this respect there is a strong and marked distinction between the two cases. But this is not all.
In some, if not in all the states, the continental bills were made by law a legal tender in payment of debts, and in discharge of contracts. When these laws were repealed, the debtors were deprived of the means of paying their debts in a currency which was abundant, and which was legal and current for all purposes when the debts were contracted. These contracts might be considered as made upon the faith reposed in the public law, that they could be discharged in continental bills; and when the right to do this was taken away by law, a strong case was presented for originating some equitable mode of affording relief to the debtor and doing justice to all parties. Yet I know of no case where the, courts interfered upon general principles. It was not until legislative recommendations, or positive laws, suggested a course, that a scale of depreciation was adopted.
Our laws never made bank notes a legal tender, and have never changed their legal character. The debtors have no such thing to ^complain of. They know the hazard in speculating, with the intention of making payment in depreciated bank notes. If the course of events, or their own negligence, in not complying with their contracts, has made their speculation a bad one, their case, in the view of justice, calls for no extraordinary interference of the courts to aid them at the expense of the creditor.
Judge Sherman concurred.